DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1, 8, 9, 12, 13, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Zone Z0 in paragraph [0035], and CPU 800 in paragraph [0064] are not shown in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element Z4 in FIGS. 2 - 4 are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the steps corresponding to the flow chart recited in paragraphs [0053] - [0059], which includes steps a - e. However, due to FIG. 10 being a flow chart, it fails to disclose any information describing anything for use in visualizing or helping to describe the written description as described in the specification. FIG. 10 only provides letters a - e, and while they correspond to the steps in paragraphs [0053] - [0059], they do not disclose anything in visualizing the written description. Boxes with only letters do not provide any structural detail or recite the actual steps for the flow chart. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP, the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite certain methods of organizing human activity. However, if the claimed limitations of “a) defining an initial volume (IV) of the building”, “b) for each one a plurality of points (P1, P2, P3) of a boundary (PRB) of a neighboring region (PR) of the building, computing a cutting surface (CS) and modifying the initial volume by cutting out portions thereof extending above said cutting surface”, “wherein each cutting surface is defined in such a way that the initial volume, modified by cutting out portions thereof extending above it, projects over the corresponding point of the boundary a shadow (SW) whose duration is equal to a predetermined value”; are considered a mental process or mathematical concepts and fails step 2A, the specification on paragraph [0005] recites the previous methods with regards to trial and error and rules of thumb and experiences of previous approaches for determining shadow duration regarding buildings being inefficient, and the invention overcoming the previous methods of providing simple geometric calculations with regards to shadow durations determined, which provides more efficiency, reliability, and flexibility than the prior art, and thus provides the improvement of the invention over the previous methods. Paragraphs [0036] - [0037] discloses determining the shadow duration, which considers different building shapes and thus the shadow envelope are shown to have different shapes or regions with different shapes, and considers the boundaries of the regions. This subject matter in paragraphs [0036] - [0037] is reflected in the claimed limitations. Accordingly, there appears to be sufficient subject matter in the claims that reflect the improvements found in the specification, and thus, independent claims 1, 9, and 13 do not appear to provide 101 issues. 
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP. Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al. (“Designing a Bioshelter in Worcester”), hereinafter “Breen”, and further in view of Pongpattana et al. (“Efficient Algorithm and Computing Tool for Shading Calculation”), hereinafter “Pongpattana”. 

As per claim 1, Breen discloses:
A computer-implemented method for computing an envelope (BE) for a building to be designed, the method comprising a) defining an initial volume (IV) of the building (Breen, page 28, lines 26 - 28 discloses buildings being a certain height, and FIG. 3.3 shows 3D buildings in the analysis.)

Breen does not expressly disclose:
b) for each one a plurality of points (P1, P2, P3) of a boundary (PRB) of a neighboring region (PR) of the building, computing a cutting surface (CS) and modifying the initial volume by cutting out portions thereof extending above said cutting surface; 
wherein each cutting surface is defined in such a way that the initial volume, modified by cutting out portions thereof extending above it, projects over the corresponding point of the boundary a shadow (SW) whose duration is equal to a predetermined value; 
said envelope being defined by a boundary surface of a remaining volume.

Pongpattana however discloses:
b) for each one a plurality of points (P1, P2, P3) of a boundary (PRB) of a neighboring region (PR) of the building, computing a cutting surface (CS) (Pongpattana, page 377, left column, lines 40 - 44 through right column, lines 1 - 2 discloses a plan used to project the rays of a sun at a certain time of day and date as well as the location (latitude) of the plane, with right column, lines 14 - 18 adds a point represented by a vector in which a shadow cast projects additional vectors onto a plane, representing sunrays being cast, with page 379, left column, lines 1 - 6 and FIGS. 4 and 5 discloses a plurality of point showing the position of shadows connected, with its boundaries of shading traced along points.)
FIG. 1 discloses the vectors representing the sun rays, as well as the shading point.

and modifying the initial volume by cutting out portions thereof extending above said cutting surface (Pongpattana, page 378, right column, lines 12 - 20 through page 379, lines 1 - 6, disclosing calculation of a sun ray casting a shadow, as well as determining the pattern of a shadows by interconnecting the points, the points in FIGS. 4 and 5 used to create the shade pattern, and page 382, right column, lines 12 - 15 adds the shading patterns shown in FIGS. 11 and 12, which shows the shape of the plane adjusted to show the shadow patterns and the remaining shape of the plane at different time of the day.)
wherein each cutting surface is defined in such a way that the initial volume, modified by cutting out portions thereof extending above it, projects over the corresponding point of the boundary a shadow (SW) whose duration is equal to a predetermined value (Pongpattana, page 379, left column, lines 1 - 6 discloses an overhang in FIG. 4 with points representing points of a shadow providing a pattern of shade when connected, as shown in FIG. 4 with regular geometry, and FIG. 5 showing the shade pattern with an irregular geometry, with page 378, right column, lines 3 - 10 discloses computing the position of the shade on the plane, based on the condition of the sun.)

said envelope being defined by a boundary surface of a remaining volume (Pongpattana, page 376, left column, lines 1 - 2 discloses windows as part of the building envelope, and page 378, right column, lines 15 - 19 through page 379, left column, lines 1 - 12 discloses pattern of shadows created based on interconnecting points, and the boundary along the shading for irregular shadows are considered for irregular geometries.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the analysis of a building of a certain height with 3D measurements (3D model of a building) teaching of Breen with the shadow cast projecting arrays and connected shadows teaching of Pongpattana. The motivation to do so would have been because Pongpattana discloses the benefit of software designed to be user-friendly and capable of presenting profiles of shadows graphically and computing corresponding shaded areas for a given window system (Pongpattana, page 375, Abstract, lines 7 - 10).

As per claims 9 and 13, note the rejections of claim 1 above. The instant claims 10 and 18 recite substantially the same limitations as the above rejected claim 1, and are therefore rejected under the same prior art teachings.

Claims 8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al. (“Designing a Bioshelter in Worcester”), in view of Pongpattana et al. (“Efficient Algorithm and Computing Tool for Shading Calculation”),

As per claim 8, the combination of Breen and Pongpattana discloses the method of claim 1. 
The combination of Breen and Pongpattana does not expressly disclose:
wherein said boundary of the neighboring region is a contour line delimitating a planar representation of the neighboring region.

Capeluto however discloses:
wherein said boundary of the neighboring region is a contour line delimitating a planar representation of the neighboring region (Capeluto, page 329, left column, lines 2 - 5 discloses an envelope that provides shading cones created by existing or adjacent buildings, with FIG. 1 showing an outlined envelope providing how the adjacent buildings cast shading, but are delimited during certain times of the year in locations.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the analysis of a building of a certain height with 3D measurements (3D model of a building) teaching of Breen and the shadow cast projecting arrays and connected shadows teaching of Pongpattana with shading influence delimited with regards to existing buildings and shadow envelope teaching in Capeluto. The motivation to do so would have been because Capeluto discloses the benefit of the design potential of Solar Collection Envelopes being a useful design tool for an architect in early stages of design processes, when self-shading buildings are desired to achieve an energy-saving design of the building (Capeluto, page 336, left column, lines 40 - 44).

As per claims 12 and 20, note the rejections of claim 8 above. The instant claims 12 and 20 recite substantially the same limitations as the above rejected claim 8, and are therefore rejected under the same prior art teachings.	

Allowable Subject Matter
Claims 2 - 7, 10, 11, 14 - 19 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art of Breen et al. (“Designing a Bioshelter in Worcester”) discloses analyzing a 3D building of a certain height with 3D measurements and shadows casted on building at certain times of a day and times of the year, and Pongpattana et al. (“Efficient Algorithm and Computing Tool for Shading Calculation”) adds shadow cast projecting arrays and connecting shadow corners. 
	However, none of the references taken either alone or in combination with the prior art of record discloses:

	Claims 2, 10, 14, further comprising the steps of: 
a1) receiving as inputs:
a latitude of the building, 
a ground contour (GC) of the building, 
a boundary (PRB) of a neighboring region (PR) of the building, and 
a maximum allowed duration of shadow (SW) of the neighboring region from the building; 
b1) computing an initial volume (IV) by vertically extruding the ground contour of the building; 
c1) for each one (P1) of a plurality of points (P1, P2, P3) of a portion (RSB) of the boundary of the neighboring region facing the ground contour of the building, computing a cutting surface (CS) defined by: 
two vertical planes (VP1, VP2) forming a dihedral angle (DA) having a vertical edge (DAE) passing through said point, the planes being symmetrically disposed on either side of a predetermined ground point (TP) constituting a projection on ground of a highest point of the building; and 
a conical surface (COS), having the point (P1) as its vertex and a sun path (SP) at the latitude of the building on a predetermined date as its base, said conical surface being interrupted by a gap formed by said dihedral angle; 
the dihedral angle having an amplitude such that the sun (S) travels through the gap in a time equal to said maximum allowed duration of shadow; 
and cutting out portions of the initial volume extending above said cutting surface; and 
d1) determining a boundary surface of a volume remaining after said cutting out, said boundary surface constituting an envelope (BE) of the building to be designed.

Dependent claims 3 - 7, 11, 15 - 19 are allowable under 35 U.S.C. 103 for depending from claim 2, 10, and 14, allowable base claims under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
May 6, 2022